Title: To Benjamin Franklin from Jean-Pierre Duplan, 10 November 1782
From: Duplan, Jean-Pierre
To: Franklin, Benjamin


Monsieur
Lausanne le 10e. Novembre 1782.
Le 11e. fevrier 1778-, vous nous avés honoré de vôtre souscription pour un Exempl: de nôtre Enciclopedie 8° de 36 Volumes de discours & 3 vol: de planches, sur le prospectus que nous Eumes l’honeur de vous mettre sous les yeux; Vous daignattes Monsieur encourager nôtre entreprise de Vôtre aprobation, et de l’esperance que vous ne vous borneriés pas à ce Seul Exemplaire.
Aujourd’hui nous avons pris la liberté de vous rapeller de vôtre Engagement & de vos promesses, et nous vous prions Monsieur, de le faire prendre chès Monsr Dassy D’arpajan Docteur en Medecine à Fontainebleau près Paris, auquel nous avons fait parvenir successivement vos Volumes;
Et comme il ÿ a plus d’une année que Nous avons achevé l’Impression de cet Ouvrage, et qu’une partie des Volumes doit vous avoir eté livré Monsieur depuis longtems Nous prenons la liberté de vous prier de donner un instant d’attention a la chose afin que vous ayés les 39 Volumes qui forment le complet de la Souscription;
Il nous reviendra Monsieur pour le prix de cette Enciclopedie, 225 l.t. de france


a raison de 36 Vol: de discours à 5 l.t.
  £ 180  


  3 de planche a 15 l.t.
  45  


  qui est le prix de la Souscription
  £ 225—.



Lorsque vous aurés recu tous les Volumes a Satisfaction, vous aurés la bonté Monsieur de faire payer à Mr. Grand n Banqr. à Paris ruë Montmartre, le montant de la Somme c’y contre, au moyen de laquelle ce sera chose consomée.
D’aignés Monsieur vous rapeller dans l’occasion, que nous en avons encore un nombre de la seconde Edition, conforme à vôtre Exempl. et que vous avés eû la bonté de nous encourager dans cette Entreprise.
Permettés nous Monsieur de vous offrir le respect le plus profond, avec lequel nous avons l’honneur d’étre Vos trés humbles et trés Obeissants serviteurs Monsieur
La Societé Typographique DE Lausanne en Suisse
 
Notation: La Société Typographique de Lausane, 10 Nov. 1782.
